 

CAREVIEW COMMUNICATIONS, INC. 8-K [crvw-8k_041720.htm] 

 

Exhibit 10.31

 

CONSENT AND AGREEMENT REGARDING SBA LOAN AGREEMENT

 

This CONSENT AND AGREEMENT REGARDING SBA LOAN AGREEMENT (this “Consent
Agreement”), dated as of April 17, 2020, by and among CAREVIEW COMMUNICATIONS,
INC., a Nevada corporation (“Holdings”), CAREVIEW COMMUNICATIONS, INC., a Texas
corporation and a wholly owned subsidiary of Holdings (the “Borrower”), CAREVIEW
OPERATIONS, L.L.C., a Texas limited liability company and a wholly owned
subsidiary of the Borrower (the “Subsidiary Guarantor”), and PDL INVESTMENT
HOLDINGS, LLC, a Delaware limited liability company (as assignee of PDL
BioPharma, Inc.), in its capacity as lender under the Credit Agreement defined
below (in such capacity, the “Lender”) and in its capacity as agent (in such
capacity, the “Agent”) under the Credit Agreement.

 

RECITALS

 

WHEREAS, Holdings, the Borrower, the Lender, the Agent and the Tranche Three
Lender have entered into that certain Credit Agreement dated as of June 26, 2015
(as amended, the “Credit Agreement”) pursuant to which the Lender made a term
loan to the Borrower in the original aggregate principal amount of $20,000,000
and the Tranche Three Lender made term loans to the Borrower in the original
aggregate principal amount of $700,000;

 

WHEREAS, Holdings and the Borrower have determined that it is in the best
interest of Holdings and the Borrower to obtain a loan from the U.S. Small
Business Administration (the “SBA”) under the SBA’s Paycheck Protection Program,
and have requested that the Agent and the Lender agree to consent, pursuant to
the terms of the Credit Agreement, to the Borrower’s entering into a loan
agreement with an SBA lender on or about April 13, 2020 and/or similar or
related documentation thereto (collectively, the “SBA Loan Agreement”) for an
unsecured loan from the SBA to the Borrower in the original aggregate principal
amount of $781,800.00 (the “SBA Loan”); and

 

WHEREAS, the Agent and the Lender are willing to consent to the SBA Loan
Agreement under the terms of the Credit Agreement, and the parties hereto desire
to deem the SBA Loan to be “Debt” that is permitted under the Credit Agreement.

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

Article I.
DEFINITIONS

 

1.1         Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Consent Agreement, including its preamble
and recitals, have the meanings provided in the Credit Agreement.

 



 

 





 

Article II.
CONSENT UNDER CREDIT AGREEMENT

 

2.1         Consent to SBA Loan. Pursuant to Section 10.1 of the Credit
Agreement, the Agent and the Lender hereby (i) consent pursuant to Section 7 of
the Credit Agreement to the Borrower’s entering into the SBA Loan Agreement and
borrowing the SBA Loan, and (ii) agree that the SBA Loan shall be deemed to be
Debt that is permitted under Section 7.1 of the Credit Agreement for the
purposes of the Credit Agreement and the other Loan Documents.

 

Article III.
MISCELLANEOUS

 

3.1         Loan Document. This Consent Agreement is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions of the Credit Agreement.

 

3.2         Effect of Consent Agreement. Except as expressly set forth herein,
this Consent Agreement shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect, the rights and remedies of the
parties to the Credit Agreement and shall not alter, modify, amend or in any way
affect any of the terms or conditions contained therein, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. Nothing herein shall be deemed to entitle any Loan Party to any future
consent with respect to, or waiver, amendment, modification or other change of,
any of the terms or conditions contained in the Credit Agreement in similar or
different circumstances. Except as expressly stated herein, the Agent and the
Lender reserve all rights, privileges and remedies under the Loan Documents. All
references in the Credit Agreement and the other Loan Documents to the Credit
Agreement shall be deemed to be references to the Credit Agreement as modified
hereby.

 

3.3         Reaffirmation of Loan Documents. Each of Holdings, the Borrower and
the Subsidiary Guarantor hereby reaffirms its obligations under each
Modification Document and Loan Document to which it is a party. Each of
Holdings, the Borrower and the Subsidiary Guarantor hereby further ratifies and
reaffirms the validity and enforceability of all of the liens and security
interests heretofore granted, pursuant to and in connection with the Guarantee
and Collateral Agreement or any other Loan Document, to the Agent, as collateral
security for the obligations under the Loan Documents in accordance with their
respective terms, and acknowledges that all of such liens and security
interests, and all Collateral heretofore pledged as security for such
obligations, continue to be and remain collateral for such obligations from and
after the date hereof.

 

3.4         Fees and Expenses. The Borrower agrees to pay within five Business
Days of the Consent Agreement Effective Date, by wire transfer of immediately
available funds to an account of the Agent designated in writing, reimbursement
from the Borrower of all costs and expenses incurred by the Agent and the Lender
in connection with this Consent Agreement, including any and all fees payable or
owed to Gibson, Dunn & Crutcher LLP in connection with the drafting,
negotiation, and execution of this Consent Agreement.

 



2 

 

 

3.5         Counterparts. This Consent Agreement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of an executed signature page of this Consent Agreement by facsimile
transmission or electronic transmission shall be as effective as delivery of a
manually executed counterpart hereof.

 

3.6         Construction; Captions. Each party hereto hereby acknowledges that
all parties hereto participated equally in the negotiation and drafting of this
Consent Agreement and that, accordingly, no court construing this Consent
Agreement shall construe it more stringently against one party than against the
other. The captions and headings of this Consent Agreement are for convenience
of reference only and shall not affect the interpretation of this Consent
Agreement.

 

3.7         Successors and Assigns. This Consent Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns (as permitted under the Credit Agreement).

 

3.8         Governing Law. This Consent Agreement, the rights and obligations of
the parties hereto, and any claims or disputes relating thereto shall be
governed by and construed in accordance with THE INTERNAL LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES (OTHER THAN SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

3.9         Severability. The illegality or unenforceability of any provision of
this Consent Agreement or any instrument or agreement required hereunder shall
not in any way affect or impair the legality or enforceability of the remaining
provisions of this Consent Agreement or any instrument or agreement required
hereunder.

 

3.10       Release of Claims. In consideration of the Lender’s and Agent’s
agreements contained in this Consent Agreement, each of Holdings, the Borrower
and the Subsidiary Guarantor hereby releases and discharges the Lender and the
Agent and their affiliates, subsidiaries, successors, assigns, directors,
officers, employees, agents, consultants and attorneys (each, a “Released
Person”) of and from any and all other claims, suits, actions, investigations,
proceedings or demands, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute or common law of any kind
or character, known or unknown, which Holdings, the Borrower or the Subsidiary
Guarantor ever had or now has against the Agent, any Lender or any other
Released Person which relates, directly or indirectly, to any acts or omissions
of the Agent, any Lender or any other Released Person relating to this Consent
Agreement or the Credit Agreement or any other Loan Document on or prior to the
date hereof.

 

[Signature page follows]

 

3 

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Consent Agreement
to be duly executed and delivered as of the date first above written. 

 



  CAREVIEW COMMUNICATIONS, INC.,   a Nevada corporation,   as Holdings        
By: /s/ Steven G. Johnson   Name:  Steven G. Johnson   Title:    President and
Chief Executive Officer

 



  CAREVIEW COMMUNICATIONS, INC.,   a Texas corporation,   as Borrower        
By: /s/ Steven G. Johnson   Name:  Steven G. Johnson   Title:    President and
Chief Executive Officer

 



  CAREVIEW OPERATIONS, L.L.C.,   a Texas limited liability company,   as
Subsidiary Guarantor         By: /s/ Steven G. Johnson   Name:  Steven G.
Johnson   Title:    President and Chief Executive Officer



 

[Signature Page to Consent Agreement]

 



 

 

 

 



  PDL INVESTMENT HOLDINGS, LLC,   a Delaware limited liability company,   as
Agent         By: /s/ Christopher Stone   Name:  Christopher Stone  
Title:    CEO and Treasurer

  

  PDL INVESTMENT HOLDINGS, LLC,   a Delaware limited liability company,   as
Lender         By: /s/ Christopher Stone   Name:  Christopher Stone  
Title:    CEO and Treasurer

 



[Signature Page to Consent Agreement]

 



 

 